

116 HR 2771 IH: Protecting Home Oxygen and Medical Equipment Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2771IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mrs. Rodgers of Washington (for herself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to revise regulations with respect to payment
			 rates for durable medical equipment under the Medicare program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Home Oxygen and Medical Equipment Act of 2019 or the Protecting HOME Act of 2019. 2.Revising payment rates for durable medical equipment under the Medicare program (a)Rural and noncontiguous areasNot later than December 31, 2020, the Secretary of Health and Human Services shall revise section 414.210(g)(9)(iii) of title 42, Code of Federal Regulations (or any successor regulation), to apply the transition rule described in such section to all applicable items and services furnished in rural areas and noncontiguous areas (as such terms are defined for purposes of such section) on or after June 1, 2018.
 (b)Areas other than rural and noncontiguous areasWith respect to items and services furnished on or after the date that is 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall apply section 414.210(g)(9)(iv) of title 42, Code of Federal Regulations (or any successor regulation), as if the reference to 100 percent of the adjusted payment amount established under this section were instead a reference to 75 percent of the adjusted payment amount established under this section and 25 percent of the unadjusted fee schedule amount.
 3.Budget neutrality for oxygen under the Medicare programSection 1834(a)(9)(D)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(9)(D)(ii)) is amended by adding at the end the following new sentence: The requirement of the preceding sentence shall not apply beginning on January 1, 2020..
		